DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 26 February 2021.
2.  Claims 28-47 are pending in the application.
3.  Claims 28-47 have been rejected.
4.  Claims 1-27 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered. 
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 28-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.  Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,412,088 B2 (hereinafter the ‘088 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘088 patent in that the claims of the ‘088 patent contain all of the limitations of the instant application.  Claims 21-43 of .
16/564,876
U.S. Patent No. 10,412,088 B2
Claim 28, A server comprising: 
a memory storing one or more instructions; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to: 
receive a first message from a work station that is communicatively coupled to a vehicle computing device of a vehicle, the first message including an identifier (ID) associated with the vehicle computing device; 
generate an encryption key based on the ID, the encryption key associated with the vehicle computing device; and 


a server comprising a portion of a reservation management (RM) system for a plurality of vehicles, the server comprising memory and a processor configured to execute instructions from the memory to: 
receive a message from a manufacturing work station configured to communicate with a vehicle computing device, the message including a unique identifier (UID) associated with the vehicle computing device; 
generate a unique encryption key from the UID; 
store the UID and the unique encryption key; 
generate a message that includes the unique encryption key for the vehicle computing device; and 



16/564,876
U.S. Patent No. 10,412,088 B2
Claim 36, A method comprising: 
receiving, at a server, a first message from a work station that is communicatively coupled to a vehicle computing device associated with a vehicle, the first message including an identifier (ID) associated with the vehicle computing device; 
generating, by the server, an encryption key based on the ID, the encryption key associated with the device; and 
transmitting a second message to the work station, the second message including the encryption key.  
Claim 1, A system comprising: 
a server comprising a portion of a reservation management (RM) system for a plurality of vehicles, the server comprising memory and a processor configured to execute instructions from the memory to: 
receive a message from a manufacturing work station configured to communicate with a vehicle computing device, the message including a unique identifier (UID) associated with the vehicle computing device; 
generate a unique encryption key from the UID; 
store the UID and the unique encryption key; 

send the generated message to the manufacturing work station for storage in the vehicle computing device.


16/564,876
U.S. Patent No. 10,412,088 B2
Claim 44, A computing device comprising: 
a non-volatile memory; 
a memory storing one or more instructions; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to: 
query a controller area network (CAN) bus of a vehicle for a vehicle identification number (VIN) of the vehicle; 

reboot the processor based on settings associated with the vehicle type.

a vehicle computing device configured to communicate with a controller area network (CAN) bus of a corresponding vehicle, the vehicle computing device comprising memory and a processor, the memory storing a plurality of vehicle types and settings associated with each vehicle type, the processor configured to execute instructions from the memory to: 
query the CAN bus for a vehicle identification number (VIN) of the vehicle; 
determine a vehicle type associated with the VIN; 

reboot with the settings associated with the set vehicle type.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.  Claim(s) 28, 29, 35, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang US 2016/0035147 A1.
Claim 28, Huang discloses a server comprising: 
a memory storing one or more instructions [0018]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [0018]: 
receive a first message from a work station that is communicatively coupled to a vehicle computing device of a vehicle, the first message including an identifier (ID) associated with the vehicle computing device (i.e. first unique value and the KDF is provided to the server) [0043]; 
generate an encryption key based on the ID, the encryption key associated with the vehicle computing device (i.e. determine session key based on inputs) [0046]; and 
initiate transmission of a second message to the vehicle, the second message including the encryption key (i.e. server provides the session key to the VDT) [0050].
As to claim 29, Huang discloses the server of claim 28, where: 
the ID is unique to the vehicle computing device (i.e. unique to the ECU and vehicle) [0028], and 
the encryption key is unique to the vehicle computing device (i.e. ECU determines the session key using the seed value and the first unique input stored in the memory) [0036].  
As to claim 35, Huang discloses the server of claim 28, where the ID received from the work station is generated by the vehicle computing device (i.e. ECU generates the seed and provides the value to the VDT) [0032].
Claim 36, Huang discloses a method comprising: 
receiving, at a server, a first message from a work station that is communicatively coupled to a vehicle computing device associated with a vehicle, the first message including an identifier (ID) associated with the vehicle computing device (i.e. first unique value and the KDF is provided to the server) [0043]; 
generating, by the server, an encryption key based on the ID, the encryption key associated with the vehicle computing device (i.e. determine session key based on inputs) [0046]; and 
transmitting a second message to the work station, the second message including the encryption key (i.e. server provides the session key to the VDT) [0050].  
As to claim 37, Huang discloses the method of claim 36, where: 
the ID is unique to the vehicle computing device (i.e. unique to the ECU and vehicle) [0028], and 
the encryption key is unique to the vehicle computing device (i.e. ECU determines the session key using the seed value and the first unique input stored in the memory) [0036].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.  Claims 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0035147 A1 as applied to claims 28 and 36 above, and further in view of Lopez US 2014/0266580 A1.
As to claim 30, Huang does not teach the server of claim 28, where execution of the one or more instructions further causes the processor to store the ID and the encryption key. 
Lopez teaches the processor to store the ID and the encryption key (i.e. server stores vehicle identifiers and keys) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have stored the ID and the encryption key. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Lopez because it provides key storage and retrieval services [0004].
As to claim 38, Huang does not teach the method of claim 36, further comprising storing the ID and the encryption key at the server.
Lopez teaches the processor to store the ID and the encryption key (i.e. server stores vehicle identifiers and keys) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have stored the ID and the encryption key. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Lopez because it provides key storage and retrieval services [0004].
10.  Claims 31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0035147 A1 as applied to claims 28 and 36 above, and further in view of Narayanan et al US 2005/0220095 A1 (hereinafter Narayanan).
As to claim 31, Huang does not teach the server of claim 28, where execution of the one or more instructions further causes the processor to encrypt at least a portion of the second message, the portion including the encryption key.  
Narayanan teaches the processor to encrypt at least a portion of the second message, the portion including the encryption key (i.e. appending an encrypted and signed key to a header of a message) [0010].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have encrypted at least a portion of the second message, the portion would have included the encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang because it helps protect the key from other nodes [0010].
As to claim 39, Huang does not teach the method of claim 36, further comprising encrypting at least a portion of the second message, the portion including the encryption key.
Narayanan teaches the processor to encrypt at least a portion of the second message, the portion including the encryption key (i.e. appending an encrypted and signed key to a header of a message) [0010].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have encrypted at least a portion of the second message, the portion would have included the encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang because it helps protect the key from other nodes [0010].
11.  Claims 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0035147 A1 as applied to claims 28 and 36 above, and further in view of Nix US 2015/0095648 A1.
As to claim 32, Huang does not teach the server of claim 28, where execution of the one or more instructions further causes the processor to decrypt the first message, the first message comprising an encrypted message. 
Nix teaches the processor to decrypt the first message, the first message comprising an encrypted message (i.e. server decrypts encrypted messages) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have decrypted the first message, the first message would have comprised an encrypted message. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Nix because it increases security for message exchange [0011].
As to claim 40, Huang does not teach the method of claim 36, further comprising decrypting the first message, the first message comprising an encrypted message.
Nix teaches the processor to decrypt the first message, the first message comprising an encrypted message (i.e. server decrypts encrypted messages) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have decrypted the first message, the first message would have comprised an encrypted message. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Nix because it increases security for message exchange [0011].
12.  Claims 33 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0035147 A1 as applied to claims 28 and 36 above, and further in view of Petel US 2013/0259232 A1.
As to claim 33, Huang does not teach the server of claim 28, where execution of the one or more instructions further causes the processor to generate an encrypted portion of a virtual key based on the encryption key, the encrypted portion of the virtual key comprising a command for an action to be initiated by the vehicle computing device.  
Petel teaches the processor to generate an encrypted portion of a virtual key based on the encryption key (i.e. encrypted authentication code of the key) [0070], the encrypted portion of the virtual key comprising a command for an action to be initiated by the device corresponding to the vehicle (i.e. the commands being locking/unlocking) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have generated an encrypted portion of a virtual key based on the encryption key, the encrypted portion of the virtual key would have comprised a command for an action to be initiated by the vehicle computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Petel because it provides more security for the key [0040].
As to claim 41, Huang does not teach the method of claim 36, further comprising generating, based on the encryption key, an encrypted portion of a virtual key, the encrypted portion of the virtual key comprising a command for an action to be initiated by the vehicle computing device.
Petel teaches the processor to generate an encrypted portion of a virtual key based on the encryption key (i.e. encrypted authentication code of the key) [0070], the encrypted portion of the virtual key comprising a command for an action to be initiated by the device corresponding to the vehicle (i.e. the commands being locking/unlocking) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang so that the processor would have generated an encrypted portion of a virtual key based on the encryption key, the encrypted portion of the virtual key would have comprised a command for an action to be initiated by the vehicle computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang by the teaching of Petel because it provides more security for the key [0040].
13.  Claims 34, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0035147 A1 and Petel US 2013/0259232 A1 as applied to claims 28 and 36 above, and further in view of Pudar et al US 2016/0203661 A1 (hereinafter Pudar).
As to claim 34, the Huang-Petel combination teaches the server comprising a transmitter (i.e. server in communication with VDT using land network) [Huang 0026].  The Huang-Petel combination teaches where the transmitter is configured to transmit the encryption key to the vehicle computing device independent of the computing device (i.e. server provides the session key to the VDT) [Huang 0050].  
The Huang-Petel combination does not teach where execution of the one or more instructions further causes the processor to: receive a request from a computing device; access the encryption key based on the request to generate the encrypted portion of the virtual key; and initiate transmission of the virtual key based on the request. 
Pudar teaches receive a request from a computing device (i.e. request from a smart phone) [0034].  Pudar teaches access the encryption key based on the request to generate the encrypted portion of the virtual key (i.e. encrypted virtual key) [0033].  Pudar teaches initiate transmission of the virtual key based on the request (i.e. transmitting virtual key) [0033].  Pudar teaches a transmitter configured to transmit the encryption key to the device corresponding to the vehicle independent of the computing device [0033].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Huang-Petel combination so that a request would have been received from a computing device.  The encryption key would have been accessed based on the request to generate the encrypted portion of the virtual key.  Transmission of the virtual key would have been initiated based on the request.  A transmitter would have been configured to transmit the encryption key to the vehicle computing device corresponding to the vehicle independent of the computing device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Huang-Petel combination by the teaching of Pudar because it overcomes the usage of physical keys to a person sharing a vehicle [0002].
As to claim 42, the Huang-Petel combination does not teach the method of claim 41, further comprising: receiving a request from a computing device; accessing the encryption key based on the request to generate the encrypted portion of the virtual key; and transmitting the virtual key based on the request.  As to claim 43, the Huang-Petel combination does not teach the method of claim 42, where the encryption key is transmitted to the vehicle computing device, and where the encryption key is stored at the server.  
Pudar teaches receive a request from a computing device (i.e. request from a smart phone) [0034].  Pudar teaches access the encryption key based on the request to generate the encrypted portion of the virtual key (i.e. encrypted virtual key) [0033].  Pudar teaches initiate transmission of the virtual key based on the request (i.e. transmitting virtual key) [0033].  Pudar teaches a transmitter configured to transmit the encryption key to the device corresponding to the vehicle independent of the computing device [0033].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Huang-Petel combination so that a request would have been received from a computing device.  The encryption key would have been accessed based on the request to generate the encrypted portion of the virtual key.  Transmission of the virtual key would have been initiated based on the request.  A transmitter would have been configured to transmit the encryption key to the vehicle computing device corresponding to the vehicle independent of the computing device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Huang-Petel combination by the teaching of Pudar because it overcomes the usage of physical keys to a person sharing a vehicle [0002].
Allowable Subject Matter
14.  Claims 44-47 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 44, the closest prior art is Rockwell et al US 2016/0170775 A1 (hereinafter Rockwell).  Rockwell teaches query a controller area network (CAN) bus of a vehicle for a vehicle identification number (VIN) of the vehicle [0019, 0022].  However, neither the Rockwell reference nor the prior art disclose, teach or fairly suggest the limitations of “store an indication of a vehicle type associated with the VIN in the non-volatile memory” and “reboot the processor based on settings associated with the vehicle type”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Takada et al US 2017/0134358 A1 directed to a communications system in which a plurality of communication devices such as an ECU are connected to each other via a common communication line, a communication control device for preventing fraudulent information-transmission in this system, and a fraudulent information-transmission preventing method [0001].
B.  Miyake US 2016/0371481 A1 directed to preventing a maintenance tool for carrying out maintenance work of an electronic control unit (ECU) from being abused by a third person [abstract].
C.  Ichihara US 2016/0173505 A1 directed to an on-vehicle communication system that performs message authentication [0002].
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492